Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of: August 2008 Commission File Number: 1-31402 CAE INC. (Name of Registrant) 8585 Cote de Liesse Saint-Laurent, Quebec Canada H4T 1G6 (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F¨ Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the SEC pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes¨ No x If Yes is marked, indicate the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAE Inc. Date: August 14, 2008 By: /s/ Hartland Paterson Name: Hartland J. Paterson Title: Vice President Legal, General Counsel and Corporate Secretary 1 Report to Shareholders 4 Managements Discussion and Analysis 4 1. Highlights 5 2. Introduction 6 3. About CAE 6 3.1 Who we are 6 3.2 Our vision 6 3.3 Our operations 9 4. Foreign exchange 11 5. Consolidated results 11 5.1 Results of our operations  First quarter of fiscal 2009 12 5.2 Consolidated orders and backlog 13 6. Results by segment 14 6.1 Civil segments 16 6.2 Military segments 18 7. Consolidated cash movements and liquidity 19 7.1 Consolidated cash movements 20 8. Consolidated financial position 20 8.1 Consolidated capital employed 21 9. Acquisitions 21 10. Changes in accounting standards 22 11. International financial reporting standards (IFRS) implementation 22 12. Subsequent events 22 13. Controls and procedures 22 13.1 Evaluation of disclosure controls and procedures 23 Consolidated Financial Statements 23 Consolidated balance sheets 24 Consolidated statements of earnings 25 Consolidated statements of changes in shareholders equity 26 Consolidated statements of comprehensive income (loss) 26 Consolidated statement of accumulated other comprehensive loss 27 Consolidated statements of cash flows 28 Notes to the Consolidated Financial Statements 28 Note 1  Nature of operations and significant accounting policies 29 Note 2  Change in accounting policies 30 Note 3  Business acquisitions 30 Note 4  Investments in joint ventures 31 Note 5  Interest expense, net 32 Note 6  Accounts receivable 33 Note 7  Supplementary information 33 Note 8  Government cost sharing 34 Note 9  Employee future benefits 34 Note 10  Capital management 36 Note 11  Financial instruments and financial risk management 40 Note 12  Operating segments and geographic information 42 Note 13  Subsequent events Report to Shareholders CAE reported financial results for the first quarter ended June 30, 2008. Earnings from continuing operations were $47.0 million ($0.18 per share) this quarter, compared to $38.7 million ($0.15 per share) in the first quarter of last year. All financial information is in Canadian dollars. Summary of consolidated results Consolidated revenue this quarter was $392.1 million compared to $358.3 million in the first quarter last year. Net earnings, including the impact of discontinued operations, were $46.1 million in the first quarter. First quarter consolidated earnings before interest and taxes (EBIT) were $71.3 million, or 18.2% of revenue compared to $58.0 million or 16.2% of revenue last year. We had a good performance this quarter, with overall revenue and earnings growth in our business, said Robert E. Brown, CAEs President and Chief Executive Officer. Our strategy to diversify CAE geographically, between civil and military markets, and between products and services provides us with a level of stability and predictability. No company is immune to economic and market fluctuations, but the majority of our revenue is now derived from military or recurring training revenue sources. We remain positive about our long-term opportunities. We have continued to use our flexibility to make bolt-on acquisitions to selectively expand our capabilities and enhance our market position. Business segment highlights During the first quarter, Training and Services/Civil acquired Sabena Flight Academy to further address the global pilot shortage by expanding our ab-initio training capability and the CAE Global Academy. On the demand side, we also expanded our pilot provisioning initiative by signing agreements to supply more than 600 candidate pilots over a four-year period to Jazeera Airways, Kingfisher Airlines and Wizz Air. We extended our authorized training provider agreement with Bombardier to include Learjet 40/40 XR and Learjet 45/45 XR aircraft for European customers. We signed $89 million in contracts during the quarter and had an average of 114 RSEUs (Revenue Simulator Equivalent Units). In Simulation Products/Civil we won orders for 13 full-flight simulators (FFSs) during the quarter. Year to date, we have announced 14 FFS sales. Based on forecast aircraft deliveries and ongoing discussions with customers, we continue to expect to receive approximately 34 orders for the year as a whole. As we have done in the past, we intend to update this estimate as the year progresses. We were awarded a number of new military contracts this quarter totalling $138.2 million. In Simulation Products/Military we increased our dealings with the U.S. Navy with the order of an additional MH-60R avionics maintenance trainer and we made important progress in the lead-in jet trainer market with the selection of CAE to provide two Hawk 128 full-mission simulators (FMS) for use by the U.K. military. Also in the fast jet market, we received a synthetic environment update contract for the Eurofighter training systems being used by a variety of European nations. In Training and Services/Military we received a five-year contract extension to manage and support simulators for the Australian Air Force. Subsequent to the end of the quarter, Rotorsim, the consortium owned equally by CAE and AgustaWestland, signed approximately $80 million in contracts with the Netherlands Ministry of Defence to provide comprehensive NH90 helicopter training systems and services. Also following the end of the quarter, we signed an agreement to acquire xwaves Defence, Security and Aerospace (DSA) unit to expand our range of defence products and services. Civil segments Training & Services/Civil (TS/C) For the first quarter, revenue in the TS/C segment increased 16% over the same period last year from stronger demand in most of our training centres and the addition of nine RSEUs to our training network. As well, we integrated into our results Flightscape Inc. and Sabena Flight Academy  two companies recently acquired by CAE. The Canadian dollar strengthened against the British pound and the U.S. dollar over the comparable prior year period, which impacted our results upon translation, but this was partially relieved by a stronger euro. CAE First Quarter Report 2009 | 1 Report to Shareholders Segment operating income was $20.7 million (18.8% of revenue) in the first quarter, compared to $19.6 million (20.7% of revenue) in the first quarter last year. The addition of nine more RSEUs mainly explains the 6% increase over last year, but this would have been higher if not for costs incurred in the deployment of new simulators to our network. We also incurred instructor training costs during the quarter for the recently deployed training programs as well as costs for new programs to follow in the coming quarters. New orders totalled $89.0 million, and segment backlog was $932.7 million. The book-to-sales ratio was 0.8x for the quarter and 1.2x for the last 12 months. Simulation Products/Civil (SP/C) Revenue in the SP/C segment was $136.6 million during the first quarter, up by 21% over last year. The increase was mainly attributed to a higher number of orders and revenue recognized on simulators that were being manufactured and near completion at the time sales contracts were obtained for them during the quarter. Segment operating income was $27.4 million (20.1% of revenue) in the first quarter, up by 39% over last year. The operating margin increased over last year because of overall execution cost reductions. Our overall hedge position on U.S. dollar contracts is now closer to parity with the Canadian dollar; however the sustained continuous improvements in our development and manufacturing processes are enabling us to maintain SP/Cs operating margin above 20%. During the quarter, we received orders for 13 civil FFSs. Orders totalled $129.7 million, and segment backlog was $373.2 million. The book-to-sales ratio was 1.0x for the quarter and 0.9x for the last 12 months. Military segments Combined revenue in the first quarter for the Military business as a whole was $145.3 million and combined operating income was $23.2 million, resulting in an operating margin of 16.0% Combined new orders totaled $138.2 million and, consistent with prior patterns, the combined book-to-sales ratio was 1.0x for the quarter and 1.4x for the last 12 months. Simulation Products/Military (SP/M) Revenue in the SP/M segment was $88.4 million for the first quarter, compared with $95.5 million generated during the same period last year. Comparably lower activity on some European programs and the appreciation of the Canadian dollar during the period contributed to this decrease. Segment operating income this quarter was $13.6 million (15.4% of revenue), up 11% year over year. Despite lower revenue, operating income increased mainly because of a more favourable program mix resulting from cost savings on some specific programs. New orders for the quarter totalled $76.9 million and segment backlog was $752.6 million. Training & Services/Military (TS/M) Revenue in the TS/M segment was $56.9 million for the first quarter, up by 3% over the same period last year. The increase is mainly from additional work on some of our maintenance services agreements with the German military, and an annual labour rate adjustment on some U.S. military contracts. This was somewhat offset by the stronger Canadian dollar. Segment operating income was $9.6 million this quarter, up 50% from the same period last year. The increase results from higher revenue and the receipt of a recurring dividend from a U.K.-based investment, which is not always received by CAE in the same fiscal quarter. New orders this quarter totalled $61.3 million and segment backlog was $789.4 million. 2 | CAE First Quarter Report 2009 Report to Shareholders Cash flow and financial position As of the end of the first quarter, cash provided by continuing operations was $70.4 million. This was offset by higher investment in non-cash working capital, which is common at the start of our fiscal year. Similar to the end of the first quarter last year, net cash from continuing operations was negative $28.7 million. As a result, we generated free cash flow of minus $42.4 million this quarter. Net debt was $254.5 million at June 30, 2008, up $130.4 million from the preceding quarter. The increase stems from the higher investment in non-cash working capital, growth capital expenditures and recent acquisitions, which together resulted in an $111.1 million net decrease in cash, before proceeds and repayment of long-term debt and from the assumption of debt held by acquired businesses. CAE will pay a dividend of $0.03 per share on September 30, 2008 to shareholders of record at the close of business on September 15, 2008 . Additional consolidated financial results Backlog Our consolidated backlog was $2.848 billion at the end of this quarter. New orders of $356.9 million were added to backlog this quarter, offset by $392.1 million in revenue generated from backlog and a decrease of $16.8 million mainly from the appreciation of the Canadian dollar against the euro, the British pound and the U.S. dollar. Capital expenditures Capital expenditures this quarter totalled $38.4 million, comprised of $5.5 million for maintenance and $32.9 million for growth in support of our training network expansion to serve additional training requirements. Income taxes Income taxes were $20.0 million this quarter, representing an effective tax rate of 30%. We expect the effective income tax rate for fiscal 2009 to remain approximately 30%. CAE First Quarter Report 2009 | 3 Managements Discussion and Analysis for the three months ended June 30, 2008 1. HIGHLIGHTS FINANCIAL FIRST QUARTER OF FISCAL 2009 Higher revenue over last quarter and year over year Consolidated revenue was $392.1 million this quarter, $25.5 million higher than last quarter and $33.8 million or 9% higher than the same quarter last year. Higher earnings, net earnings and diluted earnings per share from continuing operations year over year Earnings from continuing operations were $47.0 million (or $0.18 per share) this quarter, compared to $47.0 million (or $0.18 per share) last quarter, and $38.7 million (or $0.15 per share) in the first quarter of last year, representing an increase of $8.3 million or 21%. Negative free cash flow 1 at $42.4 million Net cash provided by continuing operations was at negative $28.7 million this quarter, mainly due to an investment in non-cash working capital accounts; Maintenance capital expenditures 2 and other costs were $6.6 million this quarter, compared to $10.2 million last quarter and $10.0 million in the first quarter of last year; Cash dividends were $7.1 million this quarter, compared to $2.4 million last quarter and $2.4 million in the first quarter of last year. Capital employed 3 increased by 16% or $169.6 million this quarter Non-cash working capital 4 increased by $105.3 million this quarter, ending at negative $32.8 million; Long-term assets increased by $73.1 million resulting from investments in our network and business acquisition; Net debt 5 ended at $254.5 million. ORDERS 6 The book-to-sale ratio for the quarter was 0.9x. The ratio for the last 12 months was 1.2x; Total order intake was $356.9 million, compared to $437.6 million last quarter and $307.5 million in the first quarter of last year; Total backlog was $2,847.9 million as at June 30, 2008. Civil segments Training & Services/Civil was awarded $89 million in contracts; Simulation Products/Civil won over $129 million of orders including 13 full-flight simulators (FFSs). Military segments Simulation Products/Military won orders for approximately $77 million for new training systems and upgrades; Training & Services/Military was awarded contracts over $61 million. ACQUISITIONS Acquired Sabena Flight Academy, which offers cadet training, advanced training and aviation consulting for airlines and self-sponsored pilot candidates; Signed an agreement in August 2008 (after quarter-end) to acquire Bell Aliants Defence, Security and Aerospace business unit for approximately $15.1 million. This amount does not include a potential additional consideration of $11.0 million that is contingent on certain conditions being satisfied; Signed an agreement in July 2008 (after quarter-end) to increase its participation in Academia Aeronautica De Evora S.A. to 90% in a non-cash transaction. 1 Non-GAAP measure (see Section 7.1) . 2 Non-GAAP measure (see Section 7.1) . 3 Non-GAAP measure (see Section 8.1) . 4 Non-GAAP measure (see Section 8.1) . 5 Non-GAAP measure (see Section 8.1) . 6 Non-GAAP measure (see Section 5.2) . 4 | CAE First Quarter Report 2009 Managements Discussion and Analysis 2. INTRODUCTION In this report, we, us, our, CAE and company refer to CAE Inc. and its subsidiaries. Unless we have indicated otherwise: This year and 2009 mean the fiscal year ending March 31, 2009; Last year , prior year and a year ago , mean the fiscal year ended March 31, 2008; Dollar amounts are in Canadian dollars. This report was prepared as of August 13, 2008, and includes our managements discussion and analysis (MD&A), unaudited consolidated financial statements and notes for the first quarter ended June 30, 2008. We have written it to help you understand our business, performance and financial condition for the first quarter of fiscal 2009. Except as otherwise indicated, all financial information has been reported according to Canadian generally accepted accounting principles (GAAP). All tables disclosed are based on unaudited figures. For additional information, please refer to our consolidated financial statements for the quarter ended June 30, 2008, and our annual consolidated financial statements, which you will find in our annual report for the year ended March 31, 2008. The MD&A section of our 2008 annual report also contains more information about: Our vision, our strategy and key performance drivers; Our operations; Foreign exchange; Financial measures; Acquisitions, business combinations and divestitures; Business risk and uncertainty; Controls and procedures; The oversight role of the Audit Committee and Board of Directors. You will find our most recent annual report and annual information form (AIF) on our website at www.cae.com, on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. ABOUT MATERIAL INFORMATION This report includes the information we believe is material to investors after considering all circumstances, including potential market sensitivity. We consider something to be material if: It results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares, or; It is quite likely that a reasonable investor would consider the information to be important in making an investment decision. ABOUT FORWARD-LOOKING STATEMENTS This report includes forward-looking statements about our markets, future financial performance, business strategy, plans, goals and objectives. Forward-looking statements normally contain words like believe, expect, anticipate, intend, continue, estimate, may, will, should and similar expressions. We have based these statements on estimates and assumptions that we believed were reasonable when the statements were prepared. Our actual results could be substantially different because of the risks and uncertainties associated with our business, or because of events that are announced or completed after the date of this report, including mergers, acquisitions, other business combinations and divestitures. You will find more information about the risks and uncertainties associated with our business in our 2008 annual report. We do not update or revise forward-looking information even if new information becomes available unless legislation requires us to do so. You should not place undue reliance on forward-looking statements. CAE First Quarter Report 2009 | 5 Managements Discussion and Analysis 3. ABOUT CAE Who we are CAE is a world leader in providing simulation and modelling technologies and integrated training services to the civil aviation industry and defence forces around the globe. We design, manufacture and supply simulation equipment and provide training and services. This includes integrated modelling, simulation and training solutions for commercial airlines, business aircraft operators, aircraft manufacturers and military organizations, and a global network of training centres for pilots, and in some instances, cabin crew and maintenance workers. Our full-flight simulators (FFSs) replicate aircraft performance in a full array of situations and environmental conditions. Sophisticated visual systems simulate hundreds of airports around the world, as well as a wide range of landing areas and flying environments. These work with motion and sound to create a realistic training environment for pilots and crews at all levels. Founded in 1947 and headquartered in Montreal, Canada, CAE has built an excellent reputation and long-standing customer relationships based on more than 60 years of experience, strong technical capabilities, a highly trained workforce and global reach. CAE employs approximately 7,000 people at more than 75 sites and training locations in 20 countries. Approximately 90% of CAEs annual revenues come from worldwide exports and international activities. CAEs common shares are listed on the following exchanges: Toronto Stock Exchange, under the symbol CAE; New York Stock Exchange, under the symbol CGT. 3.2 Our vision Our vision is to be a world leader in modelling, simulation and technical training to enhance safety and to lower risk and costs in complex environments. We are ranked number one or two in the world in most of our core businesses, but competition is intense and maintaining our technological leadership and cost effectiveness is key to continued success. We have been successful at changing the way we do business, strengthening our financial position and building a solid foundation for creating shareholder value in the future. Our focus continues to be to position CAE for growth and to move ahead in achieving our vision. 3.3 Our operations CAE serves two markets globally: The civil market includes aircraft manufacturers, major commercial airlines, regional airlines, business aircraft operators, helicopter operators, training centres and pilot provisioning; The military market includes original equipment manufacturers (OEMs) and defence forces worldwide. We manage our operations and report our results in four segments, one for products and one for services, for each market. Each segment is a significant contributor to our overall results. CIVIL MARKET Training & Services/Civil (TS/C) Provides business and commercial aviation training for all flight and ground personnel and all associated services Our TS/C segment is the second largest provider of civil aviation training services in the world, and serves all sectors of the market including general aviation, regional airlines, commercial airlines and business aviation. We also offer a full range of support services, such as training centre management, simulator maintenance services, spare parts inventory management, curriculum development and consulting services. We achieved our leading position through acquisitions, joint ventures and by building new facilities. We currently have more than 130 FFSs installed in more than 20 training centres around the world. We intend to increase the number of revenue simulator equivalent units (RSEUs) in our network to maintain our position and address new market opportunities. We are developing our training network primarily to meet the long-term, steady stream of recurring training needs so that as a company, we continue to become less dependent on new aircraft deliveries to drive revenue. 6 | CAE First Quarter Report 2009 Managements Discussion and Analysis Simulation Products/Civil (SP/C) Designs, manufactures and supplies civil flight simulation, training devices and visual systems Our SP/C segment is the world leader in civil flight simulation. We design and manufacture more civil FFSs and visual systems for major and regional carriers, third-party training centres and OEMs than any other company. We have a wealth of experience in developing simulators for new types of aircraft, including over 20 models in the past and, more recently, the Boeing 787, Boeing 747-8, Airbus A380, Bombardier Global Express, Embraer Phenom 100/300 and Dassault Falcon 7X. We also offer a full range of support services including sales of spare parts, simulator updates and simulator relocations. Market trends and outlook Our outlook for the civil market remains relatively positive. We are monitoring key economic factors that could impact the business. The following trends support our view: New and more fuel-efficient platforms and strong aircraft backlogs; Demand in emerging markets arising from secular growth; Growth in revenue per passenger kilometer; Growing demand for trained crew members. New and more fuel-efficient platforms and strong aircraft backlogs New and more fuel-efficient aircraft platforms OEMs are introducing new platforms, which will drive worldwide demand for simulators and training services. The Boeing 787, Boeing 747-8, Airbus A350XWB, Embraer 190, Dassault Falcon 7X, Embraer Phenom 100 VLJ and 300 LJ aircraft, Eclipse 500 VLJ and the Bombardier CSeries are some recent examples. New platforms will drive the demand for new kinds of simulators. One of our strategic priorities is to partner with manufacturers to strengthen relationships and position ourselves for future opportunities. For example, CAE has been designated as Bombardiers authorized training provider for the Global Express, Global 5000 and Global Express XRS aircraft programs. CAE has also established a joint venture with Embraer to provide comprehensive training for the new Phenom 100 VLJ and Phenom 300 LJ aircraft. It is important to note that deliveries of new model aircrafts are susceptible to delays of program launches, which in turn will affect the timing of our orders and deliveries. Strong aircraft orders contribute to lengthy backlogs In calendar 2007, Boeing received a total of 1,413 net orders for new aircraft and Airbus received a total of 1,341 orders. As of July 20, 2008, new aircraft orders for Boeing and Airbus were 542 and 730 respectively. While the pace of order activity will likely slowdown in calendar 2008, their record backlog levels and increased production of narrow body models are expected to help generate opportunities for our full portfolio of training products and services. Demand in emerging markets arising from secular growth New and emerging markets Emerging markets such as Southeast Asia, the Indian sub-continent and the Middle East continue to experience higher air traffic and economic growth than mature markets, as well as an increasing liberalization of air policy and bilateral air agreements. We expect these markets to drive the demand for FFSs and training centres. Furthermore, CAE has been introducing new products designed specifically to address new and emerging markets, such as the CAE 5000 Series FFS and CAE True TM Environment for more realistic air traffic control environment simulation. Growth in revenue per passenger kilometer Steady growth in air travel While passenger traffic growth is expected to moderate from the strong growth in calendar year 2007, we anticipate that growth in passenger traffic should continue for the foreseeable future. Passenger growth in calendar year 2007 increased by 7.4% compared to 2006 and, as of April 2008, passenger growth increased by 5.6% as compared to the same period in 2007 according to the International Air Transport Association (IATA). Possible impediments to the steady growth progression in air travel include major disruptions like regional political instability, acts of terrorism, pandemics, major economic recession or other world events. Other factors which have a limiting effect on market growth include the recent record-high fuel prices, which are negatively affecting the profitability of commercial airline operations and causing flight capacity and demand reductions in market segments most acutely affected by the price of fuel. CAE First Quarter Report 2009 | 7 Managements Discussion and Analysis Growing demand for trained crew members Worldwide demand is increasing Growth in the civil aviation market is continuing to drive the demand for pilots, maintenance technicians and flight attendants worldwide, which is creating a shortage of qualified crew members.
